*193Voto concurrente del
Juez Asociado Señor Negrón García.
hH
Reiteramos que, de su faz, la Ley Habilitadora del Referéndum Sobre Enmiendas a la Constitución de Puerto Rico de 1994 —Ley Núm. 49 de 2 de agosto de 1994 (16 L.P.R.A. sec. 956 et seq.)— adolece de serios e insubsanables defec-tos constitucionales que exigen la paralización inmediata de los desembolsos de fondos públicos bajo la custodia de la Comisión Estatal de Elecciones. P.P.D. v. Gobernador I, 136 D.P.R. 861 (1994), opinión disidente. La paralización, que hoy se decreta, presupone que la Asamblea Legislativa está en libertad de fijar una nueva fecha para la celebra-ción del referéndum, de modo que otras agrupaciones polí-ticas puedan manifestar su intención de participar activa-mente a favor o en contra, y así ser acreedoras de aquellos fondos públicos según la fórmula que determine la Legislatura. De otro modo —en la práctica— estaríamos coartando la libre expresión de esos grupos y electores, en particular aquellos cuya solvencia económica es precaria o inexistente.
En situaciones como la de marras, este Tribunal Supremo no puede convertirse en una Superlegislatura. No está autorizado para suplir remedios a este tipo de defi-ciencias legislativas. En la medida en que los vicios consti-tucionales son sustanciales y van al corazón de la consulta —exceso de número permisible de propuestas y ausencia de un adecuado esquema de financiamiento— no rige ni puede invocarse la cláusula de salvedad de la Ley Núm. 49, supra; todo el estatuto cae por su propio peso.
Corresponde a la Legislatura —no a este Foro— actuar para superar su inconstitucionalidad, determinar si se *194agrega una tercera propuesta y diseñar fórmulas financie-ras equitativas.
H-I
Por último, el decreto de inconstitucionalidad oportuna-mente permitirá a este Tribunal deliberar y reexaminar la sabiduría de haberse involucrado en una campaña oficia-lista de carácter político-partidista, contra la enmienda constitucional propuesta para aumentar a nueve (9) los miembros de este Poro y eliminar su prerrogativa exclu-siva de proponer variaciones a su composición.
Como dijimos en nuestra opinión disidente de 4 de agosto de 1994: “[l]a resolución mayoritaria que permite y fomenta la continuación de la campaña oficial contra la enmienda constitucional a la composición de este Tribunal vicia la pureza del proceso electoral y arroja dudas sobre la legitimidad de los resultados adversos de esa enmienda particular.” (Enfasis en el original.) In re V. Limit. Const., Éticas Judicatura, 136 D.P.R. 693, 710 (1994).
Próximamente ampliaremos estos fundamentos en abono del decreto de inconstitucionalidad.